      Case 1:19-cv-10704-PBS Document 44 Filed 12/06/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

______________________________
                              )
HEATHER DYSE,                 )
Individually and on behalf of )
Others similarly situated,    )
               Plaintiff      )
                              )
v.                            )          Civil Action No. 19-10704-PBS
                              )
HEALTHALL CONSULTING, LLC     )
               Defendant      )
______________________________)



                                 ORDER
                           December 6, 2019


     The Court, having considered Plaintiff’s Emergency Motion

for Protective Order, and finding good cause therefor, hereby

GRANTS the Motion and orders as follows:

     Defendant HealthAll, and all of its agents or attorneys are

hereby prohibited from requiring consultants to sign the

addendum to the contractor/consultant services agreement or

having any communications with potential collective action

members to prohibit or dissuade potential collective action

members from joining this action. After conferring with counsel,

HealthAll shall send a written notice to all employees who

received the addendum that it will thereby not be enforced and

no one will be retaliated against for asserting legal claims
      Case 1:19-cv-10704-PBS Document 44 Filed 12/06/19 Page 2 of 2



pertaining to wages and hours under the Fair Labor Standards Act

or state law.

SO ORDERED.


                                  /s/ Hon. Patti B. Saris             .
                                 Honorable Patti B. Saris
                                 Chief Judge
